ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE

Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: The parties agree that the respondent represented a client in collecting a $15,000 child support arrearage. The respondent’s agreement with the client called for an hourly rate of $150, but that he also would seek an order from the court requiring the former husband to pay some or all of the attorney fees incurred. This agreement was not reduced to writing.
The respondent collected a judgment for the support arrearage and the former husband paid the respondent $500 in fees. The respondent also collected his fee for the hours worked from his client. The respondent did not advise his client that the former husband had paid part of the fees, and refused the client’s demand to remit the $500 until after she filed a grievance.
Violations: The respondent violated Ind. Professional Conduct Rule 1.5(a), which prohibits an attorney from charging an unreasonable fee; Prof.Cond.R. 1.5(c), which requires an attorney’s fee agreement to be reduced to writing; Prof. Cond.R. 1.15(b), which requires an attorney promptly to notify and deliver to a client property in which the client has an interest and to render a full accounting for property received; and Prof.Cond.R. 1.15(c), which requires an attorney to keep property in which the client has an interest separate from the attorney’s property.
Discipline: Public reprimand.
The Court, having considered the submission of the parties and the agreed sanction, which we consider rather lenient, nevertheless now APPROVES and ORDERS the agreed discipline in light of the fact that we favor agreed resolutions of disciplinary charges. Costs of this proceeding are assessed against the respondent.
The Clerk of this Court is directed to forward a copy of this Order to the hearing officer and in accordance with the provisions of Admis.Disc.R. 23, Section 3(d).
All Justices concur.